 


 HR 1079 ENR: Creating Advanced Streamlined Electronic Services for Constituents Act of 2019
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Sixteenth Congress of the United States of AmericaAt the First SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and nineteen 
H. R. 1079 
 
AN ACT 
To require the Director of the Office of Management and Budget to issue guidance on electronic consent forms, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Creating Advanced Streamlined Electronic Services for Constituents Act of 2019 or the CASES Act. 2.Sense of CongressIt is the sense of Congress that— 
(1)congressional offices provide crucial services to constituents by acting as a liaison between the constituents and the respective agencies; (2)this includes assisting constituents by making inquiries and working toward resolutions on behalf of the constituent with the respective agencies; and 
(3)this process should be simplified through the creation of electronic forms that may be submitted under section 552a of title 5, United States Code (commonly referred to as the Privacy Act), thus modernizing the process for constituents and improving access and efficiency of Government services and agencies in order to expedite the resolution of the problem for which constituents sought help. 3.OMB guidance on electronic consent and access forms (a)GuidanceNot later than 1 year after the date of the enactment of this Act, the Director shall issue guidance that does the following: 
(1)Requires each agency to accept electronic identity proofing and authentication processes for the purposes of allowing an individual to provide prior written consent for the disclosure of the individual’s records under section 552a(b) of title 5, United States Code, or for individual access to records under section 552a(d) of such title. (2)Creates a template for electronic consent and access forms and requires each agency to post the template on the agency website and to accept the forms from any individual properly identity proofed and authenticated in accordance with paragraph (1) for the purpose of authorizing disclosure of the individual’s records under section 552a(b) of title 5, United States Code, or for individual access to records under section 552a(d) of such title. 
(3)Requires each agency to accept the electronic consent and access forms described in paragraph (2) from any individual properly identity proofed and authenticated in accordance with paragraph (1) for the purpose of authorizing disclosure of the individual’s records to another entity, including a congressional office, in accordance with section 552a(b) of title 5, United States Code, or for individual access to records under section 552a(d). (b)Agency complianceEach agency shall comply with the guidance issued pursuant to subsection (a) not later than 1 year after the date on which such guidance is issued. 
(c)DefinitionsIn this section: (1)Agency; individual; recordThe terms agency, individual, and record have the meanings given those terms in section 552a(a) of title 5, United States Code. 
(2)DirectorThe term Director means the Director of the Office of Management and Budget. 4.No additional funds authorizedNo additional funds are authorized to carry out the requirements of this Act. Such requirements shall be carried out using amounts otherwise authorized. 
5.Determination of budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage.  Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 